Citation Nr: 0110400	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$4,193.00.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left shoulder disability is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1973 to April 1975.  


This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 decision of the Committee on 
Waivers and Compromises of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied waiver of recovery of a debt stemming from 
the overpayment of pension benefits.


FINDINGS OF FACT

1.  The veteran's failure to report his spouse's income, 
which created the overpayment in question, does not rise to 
the level of fraud, misrepresentation, bad faith, or a lack 
of good faith in his dealings with the government.

2.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.

3.  The collection of any portion of the debt would not 
deprive the veteran or his family of basic necessities.

4.  Recovery of the debt would not nullify the objective for 
which pension benefits were intended.

5.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.  The evidence of record does not show that the debtor has 
changed position to his detriment due to reliance upon the 
receipt of VA benefits.



CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits in the amount of $4,193.00 would not be contrary to 
the standard of equity and good conscience.  38 U.S.C.A. 
§ 5107, 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran does not contend that his conduct did not 
constitute fraud, misrepresentation, bad faith, or lack of 
good faith, but rather seeks waiver of recovery of the 
overpayment of pension benefits on the basis of equity and 
good conscience.  After a review of the record, the Board 
finds that the evidence does not demonstrate that his 
indebtedness is in fact the result of fraud, 
misrepresentation, bad faith, or lack of good faith in his 
dealings with the government.  However, the Board also finds 
that it would not be contrary to equity and good conscience 
to recover the veteran's debt in the amount of $4,193.00, 
stemming from the overpayment of nonservice-connected pension 
benefits.

This claim arises from the veteran's request for waiver of 
recovery of a debt stemming from the overpayment of 
nonservice-connected pension benefits.  There is no issue as 
to substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has secured all government and private records 
that the veteran has indicated are pertinent to his claim, 
and VA has satisfied its duty to assist with respect to such 
records.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and § 5103A(c)).  In 
addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by 

means of the statement of the case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  Therefore, the Board finds that the requirements 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, (2000), with regard to notice 
and development of the veteran's claim, have been satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  Any misrepresentation of material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2000).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance 

upon the receipt of VA benefits.  Additionally, the 
adjudicator must conduct a balancing of the faults, weighing 
the fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.965(a) (2000).

The veteran's debt is the result of an overpayment of 
nonservice-connected pension benefits.  On his application 
for such benefits, dated in February 1998, he left blank the 
spaces provided for spouse's total wages and all other 
income.  Nonservice-connected pension benefits were granted 
by the RO in July 1998.  He was advised, by means of a letter 
from the RO dated in November 1998, that pension benefits 
were awarded as of March 1, 1998, and that his pension rate 
was dependent on his income and the number of his dependents.  
He was also advised, inter alia, that he was to notify the RO 
immediately if there was a change in his "family income."  On 
a VA Form 21-0517-1, Improved Pension Eligibility 
Verification Report (Veteran With Children), dated in April 
1999, he indicated that his wife, for calendar year 1998, had 
received $48,155.00 in wages, and that the same income was 
anticipated for calendar year 1999.  He also indicated that 
the reported income had increased during the past 12 months 
due to the fact that his wife's wages hadn't been reported; 
he explained on the form that he "didn't think that wife's 
income needed to be reported."

The Board finds that this evidence does not demonstrate that 
the veteran's conduct constituted fraud, misrepresentation, 
bad faith, or lack of good faith.  Rather, the Board 
concludes that it shows that the veteran appeared to have 
been confused as to the income that needed to be reported to 
VA, a finding that is supported by the fact that he reported 
his wife's proper income on the first Eligibility 
Verification Report submitted following his receipt of 
pension benefits.  The Board will accordingly evaluate his 
request for a waiver of recovery of the overpayment debt 
pursuant to the principles of equity and good conscience.

The Board finds that, notwithstanding the veteran's confusion 
as to which income he was to report, he was nonetheless 
solely at fault in the creation of this debt.  On his 
application for pension benefits, information was solicited 
with regard to 

spouse's income, to include wages.  In addition, he was 
advised upon notice that he had been awarded pension benefits 
that he was to notify VA of any changes in his "family 
income."  (Emphasis added.)  He knew, or should have known, 
that his spouse's income was to have been reported to VA.  
The Board therefore finds that his actions were the sole 
factor in the creation of this debt and that VA bears no 
fault.

The Board also finds that collection of this debt would not 
deprive the veteran or his family of any basic necessities.  
The veteran's most current financial status report, dated in 
May 1999, shows that the veteran and his spouse have a total 
monthly net income of $2,592.68.  The veteran also indicated 
that his family's monthly expenses were $1,575, "less (sic) 
credit cards."  The $1,575 amount cited included a $200 car 
note and $300 a month for "child rent & utilities," 
apparently to support a child attending college.  The Board 
is not convinced that this $500 in monthly payments 
represents basic necessities for the veteran and his family.  
College expenses, while admirable, are not basic necessities.  
In addition, the veteran indicated that he owed $840 per 
month to creditors; he reported that he had an $8,400 credit 
card debt that had been incurred to pay for "every day 
needs," and that he also owed $100 a month to a credit union 
to pay off a loan that was taken "to help pay credit cards."  
The Board is again unpersuaded that these expenses constitute 
basic necessities.  The Board therefore finds that collection 
of the veteran's debt would not deprive him or has family of 
basic necessities, inasmuch as his family's monthly income 
far exceeds his monthly expenditures for those basic 
necessities.  The Board must also point out, with regard to 
the veteran's credit card and loan debts, that he must accord 
his debt to the government the same consideration given to 
his other debts.

The Board further finds that recovery of the debt would not 
nullify the objective for which the benefits were intended.  
The objective of nonservice-connected pension is to provide 
monetary assistance in instances in which income from other 
sources, as determined pursuant to VA regulations, falls 
below a set amount in a 12-month annualization period.  In 
the instant case, the veteran's income, when calculated 
pursuant to VA regulations (that is, when considering his 
wife's income), was in 

excess of the maximum for pension eligibility; he was 
accordingly not eligible for the pension benefits for which 
he was paid.  When income is too high for pension 
eligibility, pension benefits are not intended to be paid.  
The purpose of pension benefits would not be nullified if the 
overpayment is collected, inasmuch as that overpayment 
represents the sum paid to the recipient beyond the amount 
envisioned by the purpose of pension benefits.

The Board also finds that failure to require restitution 
would result in unfair gain to the debtor.  The veteran 
received benefits to which he was not entitled.  If he was 
permitted to retain those benefits, there would be an unfair 
gain in his favor, and at government expense.  Finally, the 
Board finds that the evidence of record does not show that 
the debtor has changed position to his detriment as a result 
of reliance upon receipt of VA benefits.

The Board concludes that recovery of the veteran's debt would 
not be contrary to equity and good conscience.  While the 
veteran has professed ignorance of the requirement that his 
spouse's income be reported, and while he furnished the 
necessary information when filing his first Eligibility 
Verification Report, his ignorance does not provide a 
sufficient basis for waiver of all or any portion of his 
debt.  It must be emphasized that his application for pension 
benefits specifically indicated that information as to his 
spouse's income was to be supplied.  The Board also notes 
that the veteran's financial situation supports the repayment 
of his debt to the government without depriving him or his 
family of any basic necessities; in fact, he has indicated a 
willingness to repay this debt at a rate of $50 a month.

In view of the foregoing, the Board finds that the veteran's 
indebtedness is not the result of fraud, misrepresentation, 
bad faith, or lack of good faith in his dealings with the 
government.  The Board also finds, however, that it would not 
be contrary to equity and good conscience to recover the 
overpayment of nonservice-connected pension benefits in the 
amount of $4,193.00.  The claim for waiver of recovery of the 
overpayment is denied.  38 U.S.C.A. § 5107, 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.962, 1.965 (2000).



ORDER

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$4,193.00 is denied.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left shoulder disability is the subject of a 
separate appellate decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

